 642DECISIONS OF NATIONAL LABOR RELATIONS BOARDNewspaper and Mail Deliverers'Union of New Yorkand VicinityandNew York News, Inc. andNew York Mailers'UnionNo. 6. Case 22-CD-4857 January 1987DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN DOTSON AND MEMBERSJOHANSEN AND STEPHENSThe charge in this Section 10(k) proceeding wasfiled 7 August 1986 by the Employer,alleging thatthe Respondent,Newspapers and Mail Deliverers'Union of New York and Vicinity (Drivers) violat-ed Section 8(bX4)(D) of the National Labor Rela-tionsAct by engagingin proscribed activity withan object of forcing the Employer toassign certainwork to employees it represents rather than to em-ployees represented by the New York Mailers'Union No.6 (Mailers).The hearing was held 10September 1986 before Hearing Officer BennettMuraskin.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board affirms the hearingofficer's rulings,finding them free from prejudicial error. On theentire record, the Boardmakes thefollowing find-ings.I.,JURISDICTIONThe Company, a New Yorkcorporation, is en-gaged in theproduction, distributionandWe ofnewspapers at various facilities, including its facili-ty atKearney,New Jersey,where it annually re-ceives gross revenues exceeding $200,000. The par-ties stipulate, and we find,that the Employer is en-gaged in commerce within the meaning of Section2(6) and (7) of the Act and that Driversand Mail-ers are labor organizationswithin themeaning ofSection 2(5) of the Act.II.THE DISPUTEA. Background and Facts of DisputeThe Companyis engaged in the production, dis-tribution,delivery,and sale ofthe New York DailyNews, a daily and Sunday metropolitan newspaper.The Company prints its daily editions and theblack and white portions of its Sunday edition atthree plants,located in Brooklyn,New York;Garden City,New York; and Kearney, NewJersey.The Sunday edition of the newspaper hasthree components:the main sheet, the regional sec-tions,and -the-color and rotogravure(color androto)package.Until August 1986,1the Kearney plant containedan "insert operation"at which the editorial compo-nents of the color and roto section were combinedwith materials provided by advertisers.,As a resultof declining productivity of the insert operation atthe Kearneyplant, The Newsdecided to contractout the insert operation-the work of bundling ad-vertising and magazine inserts into the comics sec-tion of the"Sunday edition.Employees representedby the Drivers unloaded the inserts,and employeesrepresented by the_Mailers stored, sorted, andstacked'the inserts.Depending on whether thebundle ofinsertswas destinedfor delivery to awholesaler or for direct delivery to a retailer, ,em-ployees represented by either Union operated thetying machine.Employees represented by the Mail-ers tied the bundles going to wholesalers and em-ployees represented by the Drivers tied bundles in-tended for direct delivery. Once the bundles' of in-serts were tied,employees representedby the Driv-ers loaded themonto deliverytrucks.As of 2 August, The News began to use a sub-contractor to bundle all the inserts and to deliverdirectly those bundles destined for wholesalers. Asa result,all employees representedby theMailerswere laid off. On 3 August The News opened anew delivery facility in Kearney, New Jersey (theDelivery Center),where it unloads the inserts bun-dled bythe subcontractor for retailers,and retiesand loads the bundles onto trucks for direct deliv-ery to them. This work is performed by ;employeesrepresented by the Drivers.No bundling of insertsis performed at the Delivery Center.On 5 August George McDonald,president of theMailers, told George'Thornton,vice,president oflabor relations at The News,that theMailersclaimed certain work performed at the DeliveryCenter and advised Thornton that it would insti-tute an arbitration proceeding to enforce its claim.Thornton then informed Joseph Cronin, presidentof the Drivers, of his conversation with McDonald.Cronin threatened to strike The News if any of thework was taken away from employees representedby the Drivers or if The News agreed to partici-pate in arbitration.Rather than strike or picket, theDrivers agreed to refrain from any economicaction pending resolution of this dispute by theBoard.B.Work in DisputeThe disputed work involves the off-loading of in-serted products,i.e.,a package of printed inserts'All datesare for 1986, unlessotherwiseindicated.282 NLRB No. 97 NEWSPAPER & MAIL DELIVERERS (NEW YORK NEWS)enclosed in the comics of the Sundayedition of theNew YorkDaily News wrapping,tying;and/or la-beling them is necessary,and reloading them ontodeliverytrucks at the Kearney, New Jersey Deliv-ery Center facility.2C. Contentionsof the PartiesThe Employercontendsthat the workin disputehas been properly assigned to employees represent-ed by the Drivers but that the Drivershas never-theless threatened to strikeThe News to prevent itfrom reassigningthe workin dispute to employeesrepresentedby theMailers.The Driversdoes not dispute the Employer'scontention.The Mailerscontendsthat the workin dispute isworkthat its memberspreviouslyperformed at an-otherfacility.D. Applicability of the StatuteBoth Unions continue to claim the disputedwork. The Driversthreatened a work stoppage ifthe work were reassignedto theMailers.The Mail-ers commenced an actionin UnitedStatesDistrictCourtseeking an order compelling tripartite arbi-tration of the dispute, but the request was deniedby the court,deferringto theBoard for resolutionin a Section 10(k) proceeding. No agreed-uponmethod exists for the resolutionof theinstant dis-pute.We findreasonable causeto believe thata viola-tionof Section 8(b)(4)(D)has occurredand thatthere exists no agreed-uponmethod for voluntaryadjustmentof thedisputewithin the meaning ofSection 10(k) of the Act. Accordingly, we find thatthe dispute' isproperly before theBoard for deter-mination.E.Merits of the DisputeSection10(k) requiresthe Board to make an af-firmativeaward of disputedwork afterconsideringvarious factors.NLRB x Electrical Workers IBEWLocal 1212 (Columbia Broadcasting),364 U.S. 573(1961). TheBoard hasheldthat its determination ina jurisdictionaldispute is an' act of judgment basedon commonsenseand experience, reached by bal-ancingthe factors involved ina particular case.Machinists Lodge 1743 (J. A. JonesConstruction),135 NLRB 1402 (1962).The followingfactors are relevant in making thedeterminationof this dispute.2We have modified the description of the work in dispute to identifythe specific facility involved.643`l.Certificationsand collective-bargainingagreementsThereis no outstanding relevant certification.The Driversand the Mailers each has a collec-tive-bargaining agreementwiththe Employer andassertsthatitsrespective agreement supports itsclaimto thedisputedWork. To theextentthat thecollective-bargainingagreementssupportsuchcompeting claims, we find thatthe contract provi-sions are not determinativeof thiswork dispute.The' Mailers'jurisdictional clause, at section 3(a) ofitscollective-bargaining agreementwith the Em-ployer, provides thatjurisdiction"heretofore rec-ognize shall be preserved,"and thatthe Employerand the Union intendthatthe agreement"neithertake away nor add to suchjurisdiction."The juris-dictionaldescription which follows,at Section 3(b),preserves all "mailingwork,"but precludes eitherparty frominvoking the jurisdictional description"to change presentwork."Section 3(c), reads:"Both partiesto this Agreementwish to preserveduring its lifetime thehistorical jurisdiction of NewYork Mailers' Union No.6 in the plants of thePublishers signatory." Section 1(k) is a general pro-visionreferring to theparties' "historical rights"and theirmutual desire to preservethem "to thegreatest extent possible." Section 17allows theEmployer controloverthe manner of wrapping ortying if the workis performed in accordance withsection3.Noneof these provisionsspecificallygrants theworktoMailers-represented employees,and section 3(c) preserves Mailers' jurisdiction onlyas ithas historicallyexistedin theparticular plant.Similarly,theDrivers'collective-bargainingagreementwith the Employerdoes not,expresslyrefer to the specific workin dispute.Section 2,under"Occupation Coverage,"contains no lan-guage specifyingthatsuch, work belongs to em-ployees itrepresents.Section9 reads: "Allparts orsectionsof a newspaper destinedfordeliverywithin the MetropolitanArea,printed in a plantnot owned or controlledby the Publisher of suchnewspaper shallbe deliveredin bulk from the placeof printing to the plantor plants operated' by thepublisher,and .. , . they shall be handled by em-ployees representedby the Union." Neither ofthese provisionsexplicitlygrantsthe disputed workto employees representedby the Drivers.Accordingly, we find that this factordoes notfavoran award toemployeesrepresentedby eitherUnion.2.Companypreference and past practiceThe Employerhas assignedthe work indisputeat the Delivery Center toemployees represented 644DECISIONS OF NATIONAL LABOR RELATIONS BOARDby the Drivers. Thisassignmentis consistent withthe practice established in connection with theinsert operation that existed at the Kearney plantuntilAugust 1986, inasmuch as the disputed workisvirtually the same as the work the drivers per-formed at that plant while such operation lasted.There, drivers unloaded all inserts. At the DeliveryCenter, drivers have been assigned the task of un-loading the inserts when they arrive from the sub-contractor. At the Kearney plant, drivers tied bun-dles intendedfor direct delivery. At the DeliveryCenter, all bundles are intended for direct deliveryand drivers havebeen assignedthe task ofplacingthe second tie to secure the bundles that arrivefrom the subcontractor. Finally, at the Kearneyplant, once bundles of inserts were tied, drivers re-loaded them onto delivery trucks. Similarly, at theDelivery Center, the task of reloading the bundlesonto the delivery trucks following tying and/or la-beling has been assigned to drivers. Therefore, wefind no merit to the Mailers' claim that they are at-tempting to preserve work previously performedby employees it represents. The Employer also pre-fers thisassignment.Furthermore, in 1973 an arbitrator resolved anumber of jurisdictional disputes involving TheNews, the Drivers, and the Mailers, one of whichconcerned which group of employees would tiebundles of the Sunday gravure product at TheNews' "Newspoint" facility located in Long IslandCity,New ' York. (Newspoint was closed in 1982when the insert operation was moved to the Kear-ney plant.) The arbitrator concluded that since de-livery was direct (as opposed to delivery to whole-salers),"thework of tying for such deliveriesshould begivento drivers." Although the tying ofthe inserted product is now performed by the sub-contractor, the second tie placed by Drivers-repre-sented employees is consistent with its jurisdictionover direct deliveries. Such an assignment is alsoconsistent with the Board's 10(k) decisions involv-ing thisEmployer inNew York Mailers' Union No.6 (New York News),270 NLRB 303 (1984), andNewspaper &Mail Deliverers'Union (New YorkNews),270 NLRB 307 (1984). Accordingly thisfactor favors an award to employees representedby the' Drivers.3.Area and industry, practiceThe evidence is insufficient to establish an areaor industry practice concerning, the work in dis-pute. Accordingly, this factor favors neither group.4.Relative skillsBecauseperformance of the work requires nospecial skills, this factor favors neither group.5.Economy and efficiency of operationsThe Delivery Center is currently staffed exclu-sively by employees represented by the Drivers.There is no work at the Delivery Center of thekindMailers performed at the Kearney facility.Thus, if mailers were required to be employed atthe Center, The News would not be able to usethem unless they were given functions that are cur-rently being performed by drivers or which fallwithin the exclusive jurisdiction of the drivers.Hiring obligationswith respect to the Drivers,however, wouldremain unchanged,because driv-ers could perform all tasks required at the DeliveryCenter,which substantially involves receiving in-serted product destined for direct delivery, andpreparing and loading that product for delivery,i.e., tying bundles,making up "key bundles," andloading trucks. These tasks were not traditionallyperformed by employees represented by the Mail-ers.Furthermore, if there were any need to reas-sign employees or fill down time at the DeliveryCenter, The News could shift Drivers-representedemployees at will, because all the work to be per-formed at the Center would be within the Drivers'jurisdiction. Finally, the use of Mailers-representedemployees would require the hiring of Mailers'foremen-additional supervision not required byThe News at this time. Accordingly, this factorfavorsassignmentof the work to employees repre-sented by the Drivers.ConclusionsAfterconsideringall the relevant factors,weconclude that employees represented by Driversare entitled to perform the work in dispute. Wereach this conclusion relying on company prefer-ence, past practice, and economy and efficiency ofoperation. In making this determination, we areawarding the work to employees represented byRespondent, not to that Union or its members. Thedetermination is limited to the controversy thatgave rise to this proceeding.DETERMINATION OF DISPUTEThe National Labor Relations Board makes thefollowing Determination of Dispute.Employees of New York News, Inc. representedby Newspaper and Mail Deliverers' Union of NewYork and Vicinity are entitled to perform the workof off-loading inserted products, i.e., a package ofprinted inserts enclosed in the comics of theSunday edition of the New York Daily News,wrapping, tying, and/or labeling them if necessary,and reloading them onto delivery trucks at theKearney, New Jersey Delivery Center facility.